DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in this office action.

Response to Amendment
This office action is in response to applicant’s communication filed on July 18th, 2022. The Applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last Office Action, claims 1-17 have been amended. As a result, claims 1-17 are pending in this application.

Response to Arguments
Applicant’s argument and amendments filed on July 18th, 2022, with respect to the rejections of independent claims 1, 7, and 13 under 35 U.S.C 103, where the applicant asserts that Soza does not teach or suggest “responsive to determining that attempting to write a corresponding entry to the delta notification table is successful, transmitting, by the computing system, a notification to a computing device, the notification indicating that data stored in the at least one database has been modified, the at least one data consumer being a consumer of data in the at least one database” as recited in independent claims 1, 7, and 13. Examiner agreed that cited reference, Soza, does not teach the amended limitations as cited above, however upon further consideration, a new ground of rejection in view of U.S Patent Application Publication 2020/0142987 issued to Grabs et al. (hereinafter as “Grabs”) is shown to teach the amended limitations.

Grabs teaches responsive to determining that attempting to write a corresponding entry to the delta notification table is successful (Grabs: [0080]; The metadata component 704 may create, in response to a change in the table data, a new metadata file in the immutable storage without modifying previous metadata files. The new metadata file may include metadata indicating the change in the table data. In one embodiment, the metadata in the new metadata file indicates an addition or a deletion of a table data file comprising the table data. [0082]; the modification data component 708 secures a timestamp to a transaction that occurred on the table and further secures a timestamp to each change or modification that occurs on one or more rows of the table {Examiner correlates the attempt to write the entry to the table is successful as fully securing a timestamp to the transaction and then further securing a timestamp for each modification change}), 

transmitting, by the computing system, a notification to a computing device,  the notification indicating data stored in the at least one database , the at least one data consumer being a consumer of data in the at least one database (Grabs: [0077]; Furthermore, the components 702-718 may comprise hardware, computer readable instructions, or a combination of both to perform the functionality and provide the structures discussed herein. [0087]; The reporting component 718 generates a report based on data determined by the querying component 714. The report may further include, for example, an indication of when each of the transactions and/or intermediate modifications to the table occurred, an indication of what transactions caused each intermediate modification on the table, an indication of what rows of the table were modified by what transaction, an indication of what user account initiated a transaction that caused a modification on the table {Examiner correlates the report as the notification and the data consumer as the user account in which is the consumer of the data in the database table}).

		As such, Grabs teaches amended limitations as suggested above. 

Applicant’s argument and amendments filed on July 18th, 2022, with respect to the rejections of independent claims 1-17 under 35 U.S.C 101, where the applicant asserts that the claims are directed towards statutory subject matter.

Examiner respectfully disagrees. While the applicant amended the claims to indicate to determining that attempting to write a corresponding entry to the delta notification is successful based on a notification. After further consideration, the examiner believes that the amended claim is merely a mental process that recites judgement on identifying and making decision in the mind by observing and evaluating the corresponding action performed on the table and receiving a indication by evaluating the table when data is modified within the table. For example, the examiner points out to the applicant that under analysis of the 35 U.S.C 103 rejection, Step2A-Prong 1, the claim concept as a whole is analyzed which details steps of determining to attempt to write entry to the delta notification table and indicating if the changes have been applied which is merely a process that under broadest reasonable interpretation, cover performance limitation in the in the mind, but for the recitation of generic computer components. For example, other than the “computing system” and “processor” languages, the “determining” in the context of this claim encompasses in this limitation merely includes a user is able to mentally make judgement on identifying and making decision in the mind by observing and evaluating the corresponding action performed on the table and receiving a indication by evaluating the table when data is modified within the table.
 Furthermore, the judicial exception is not integrated into a practical application. In particular, Independent claims 1, 7, and 13 recite the additional elements of, “obtaining, by a computing system having one or more processors, raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data, the environment having at least one database, the at least one database having one or more database tables including at least a delta data table and a delta notification table" is a data gathering activity, and these activity relate to obtaining information and reporting information according to the data gathering, which is considered to be insignificant extra solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent (See MPEP 2106.05(g)). The additional elements recited in claim are, “computing system” and “processors”. The “computing system” and “processors” in these steps are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim do not include additional elements that sufficient to amount to significantly more than judicial exception. The insignificant extra-solution activities identified above, which include merely data gathering (“obtaining” and “attempting...to write”) steps are well recognized by the courts a well-understood, routine, and conventional activities when they are claimed are consider insignificant extra solution activity similar to court case laws cited in MPEP (See MPEP 2106.05(d))(II)(i) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 (USPQ2d at 1362 ( utilizing an intermediary computer to forward Information); iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)).
Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving and detecting is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional element including, “obtaining, by a computing system having one or more processors, raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data, the environment having at least one database, the at least one database having one or more database tables including at least a delta data table and a delta notification table" ,“attempting, by the computing system, to write an entry to the delta data table, wherein entries to the delta data table specify at least records indicating changes to objects in at least one database of the environment”, and “attempting, by the computing system, to write a corresponding entry to the delta notification table in response to a successful write attempt to the delta data table, wherein the delta notification table entry comprises information about delta data table entries for a specified period" are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea one particular environment, does not add significantly more (See MPEP 2106.05(b)). The claims are not patent eligible.

		Please see the below set forth 35 U.S.C 101 rejection for further details. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1
Step 1: Claim 1 is directed to a method that recites a series of steps, and therefore is a process. The claim is directed towards obtaining raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data where the environment having delta data table and delta notification table where attempting an entry to the delta data table and delta notification table comprises sending notification when successfully transmitted. 

Step 2A, Part 1 : Claims 1 recites "responsive to determining that attempting to write a corresponding entry to the delta notification table is successful, transmitting, by the computing system, a notification to a computing device, the notification indicating that data stored in the at least one database has been modified, the at least one data consumer being a consumer of data in the at least one database". 

The claim limitation of "determining" cover mental process. For example, the “determining” step which specifically recites, “responsive to determining that attempting to write a corresponding entry to the delta notification table is successful, transmitting, by the computing system, a notification to a computing device, the notification indicating that data stored in the at least one database  has been modified, the at least one data consumer being a consumer of data in the at least one database” in claim 1, is a process that under broadest reasonable interpretation, cover performance limitation in the in the mind, but for the recitation of generic computer components. For example, other than the “computing system” and “processor” languages, the “determining” in the context of this claim encompasses in this limitation merely includes a user is able to mentally make judgement on identifying and making decision in the mind by observing and evaluating the corresponding action performed on the table and receiving a indication by evaluating the table when data is modified within the table. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (Concepts performed in the human mind including observation, evaluation, judgement, and opinion). Accordingly, the claim recites an abstract idea. 

	Step 2A, Part 2: This judicial exception is not integrated into a practical application. In particular, claim 1 recite the additional elements of, “obtaining, by a computing system having one or more processors, raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data, the environment having at least one database, the at least one database having one or more database tables including at least a delta data table and a delta notification table" ,“attempting, by the computing system, to write an entry to the delta data table, wherein entries to the delta data table specify at least records indicating changes to objects in at least one database of the environment”, and “attempting, by the computing system, to write a corresponding entry to the delta notification table in response to a successful write attempt to the delta data table, wherein the delta notification table entry comprises information about delta data table entries for a specified period” are data gathering 
activities, and these activity relate to obtaining information and reporting information according to the data gathering, which is considered to be insignificant extra solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent (See MPEP 2106.05(g)). The additional elements recited in claim are, “computing system” and “processors”. The “computing system” and “processors” are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.

STEP 2B: The claim do not include additional elements that sufficient to amount to significantly more than judicial exception. The insignificant extra-solution activities identified above, which include merely data gathering (“obtaining” and “attempting...to write”) steps are well recognized by the courts a well-understood, routine, and conventional activities when they are claimed are consider insignificant extra solution activity similar to court case laws cited in MPEP (See MPEP 2106.05(d))(II)(i) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 (USPQ2d at 1362 ( utilizing an intermediary computer to forward Information); iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)).

Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving and detecting is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional element including, “obtaining, by a computing system having one or more processors, raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data, the environment having at least one database, the at least one database having one or more database tables including at least a delta data table and a delta notification table" ,“attempting, by the computing system, to write an entry to the delta data table, wherein entries to the delta data table specify at least records indicating changes to objects in at least one database of the environment”, and “attempting, by the computing system, to write a corresponding entry to the delta notification table in response to a successful write attempt to the delta data table, wherein the delta notification table entry comprises information about delta data table entries for a specified period" are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea one particular environment, does not add significantly more (See MPEP 2106.05(b)). The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2 recites the same abstract of claim 1. The claim recites the additional limitation of “retrying the write to the delta data table a pre-selected number of times or until the write is successful; and generating an indication of failure in response to the pre-selected number of unsuccessful write attempts” which is a mere attempt to select and provide a notification of the data in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract of claim 1. The claim recites the additional limitation of “rolling back the delta data table in response to successful writing of the delta data table entry and failure of the writing of the delta notification table entry” which is mere selecting items and further performing action on the data in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract of claim 1. The claim recites the additional limitation of “data to be consumed is received from multiple data sources having disparate native data formats” which merely involves selecting data to be obtain in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract of claim 1. The claim recites the additional limitation of “storing the data in the delta data table entries in the native data format corresponding to an originating data source” which merely utilizes a computer tool to store data based on a format in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 6 recites the same abstract of claim 1. The claim recites the additional limitation of “managing multiple delta data tables and multiple corresponding delta notification tables to receive data from multiple disparate data sources concurrently”, which merely indicates handling multiple tables and performing then concurrently in which is merely "applying it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer and therefore, does not amount to significantly more.

	Claim 7
Step 1: Claim 7 is directed to a computer readable medium which is one of the statutory categories of invention. Claim 7 is directed towards a computer readable medium comprising of instructions of obtaining raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data where the environment having delta data table and delta notification table where attempting an entry to the delta data table and delta notification table comprises sending notification when successfully transmitted. 

Step 2A, Part 1 : Claims 11 recites "responsive to determining that attempting to write a corresponding entry to the delta notification table is successful, transmitting, by the computing system, a notification to a computing device, the notification indicating that data stored in the at least one database has been modified, the at least one data consumer being a consumer of data in the at least one database". 

The claim limitation of “determining” cover mental process. For example, the “determining” step which specifically recites, “responsive to determining that attempting to write a corresponding entry to the delta notification table is successful, transmitting, by the computing system, a notification to a computing device, the notification indicating that data stored in the at least one database  has been modified, the at least one data consumer being a consumer of data in the at least one database” in claim 7, is a process that under broadest reasonable interpretation, cover performance limitation in the in the mind, but for the recitation of generic computer components. For example, other than the “non-transitory computer-readable medium” and “processor” languages, the “determining” in the context of this claim encompasses in this limitation merely includes a user is able to mentally make judgement on identifying and making decision in the mind by observing and evaluating the corresponding action performed on the table and receiving a indication by evaluating the table when data is modified within the table. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (Concepts performed in the human mind including observation, evaluation, judgement, and opinion). Accordingly, the claim recites an abstract idea. 

	Step 2A, Part 2: This judicial exception is not integrated into a practical application. In particular, claim 7 recite the additional elements of, “obtaining, by a computing system having one or more processors, raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data, the environment having at least one database, the at least one database having one or more database tables including at least a delta data table and a delta notification table" ,“attempting, by the computing system, to write an entry to the delta data table, wherein entries to the delta data table specify at least records indicating changes to objects in at least one database of the environment”, and “attempting, by the computing system, to write a corresponding entry to the delta notification table in response to a successful write attempt to the delta data table, wherein the delta notification table entry comprises information about delta data table entries for a specified period” are data gathering activities, and these activities relate to obtaining information and reporting information according to the data gathering, which is considered to be insignificant extra solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent (See MPEP 2106.05(g)). The additional elements recited in claim are, “computing system” and “processors”. The “computing system” and “processors” are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.

STEP 2B: The claim do not include additional elements that sufficient to amount to significantly more than judicial exception. The insignificant extra-solution activities identified above, which include merely data gathering (“obtaining” and “attempting...to write”) steps are well recognized by the courts a well-understood, routine, and conventional activities when they are claimed are consider insignificant extra solution activity similar to court case laws cited in MPEP (See MPEP 2106.05(d))(II)(i) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 (USPQ2d at 1362 ( utilizing an intermediary computer to forward Information); iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)).

Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving and detecting is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional element including, “obtaining, by a computing system having one or more processors, raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data, the environment having at least one database, the at least one database having one or more database tables including at least a delta data table and a delta notification table" ,“attempting, by the computing system, to write an entry to the delta data table, wherein entries to the delta data table specify at least records indicating changes to objects in at least one database of the environment”, and “attempting, by the computing system, to write a corresponding entry to the delta notification table in response to a successful write attempt to the delta data table, wherein the delta notification table entry comprises information about delta data table entries for a specified period" are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea one particular environment, does not add significantly more (See MPEP 2106.05(b)). The claim is not patent eligible.

Claim 8 is dependent on claim 7 and includes all the limitations of claim 7. Therefore, claim 8 recites the same abstract of claim 7. The claim recites the additional limitation of “retry the write to the delta data table a pre-selected number of times or until the write is successful; and generate an indication of failure in response to the pre-selected number of unsuccessful write attempts” which is a mere attempt to select and provide evaluation of data in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 
 
Claim 9 is dependent on claim 7 and includes all the limitations of claim 7. Therefore, claim 9 recites the same abstract of claim 7. The claim recites the additional limitation of “to roll back the delta data table in response to successful writing of the delta data table entry and failure of the writing of the delta notification table entry” which merely utilizes a computer tool to provide to select data to perform further action 
in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 10 is dependent on claim 7 and includes all the limitations of claim 7. Therefore, claim 10 recites the same abstract of claim 7. The claim recites the additional limitation of “data to be consumed is received from multiple data sources having disparate native data formats” which merely discloses obtaining data by selection in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 11 is dependent on claim 10 and includes all the limitations of claim 10. Therefore, claim 11 recites the same abstract of claim 7. The claim recites the additional limitation of “to store the data in the delta data table entries in the native data format corresponding to an originating data source” which merely storing data based on selecting which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 12 is dependent on claim 7 and includes all the limitations of claim 7. Therefore, claim 12 recites the same abstract of claim 7. The claim recites the additional limitation of “to cause the one or more processors to manage multiple delta data tables and multiple corresponding delta notification tables to receive data from multiple disparate data sources concurrently” which merely indicates handling multiple tables and performing then concurrently in which is merely "applying it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer and therefore, does not amount to significantly more. 

Claim 13
Step 1: Claim 13 is directed to a product/system which is one of the statutory categories of invention. Claim 13 is directed towards a system comprising of instructions of obtaining raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data where the environment having delta data table and delta notification table where attempting an entry to the delta data table and delta notification table comprises sending notification when successfully transmitted.

Step 2A, Part 1 : Claims 11 recites "responsive to determining that attempting to write a corresponding entry to the delta notification table is successful, transmitting, by the computing system, a notification to a computing device, the notification indicating that data stored in the at least one database has been modified, the at least one data consumer being a consumer of data in the at least one database". 

The claim limitation of "determining" cover mental process. For example, the “determining” step which specifically recites, “responsive to determining that attempting to write a corresponding entry to the delta notification table is successful, transmitting, by the computing system, a notification to a computing device, the notification indicating that data stored in the at least one database  has been modified, the at least one data consumer being a consumer of data in the at least one database” in claim 7, is a process that under broadest reasonable interpretation, cover performance limitation in the in the mind, but for the recitation of generic computer components. For example, other than the “non-transitory computer-readable medium” and “processor” languages, the “determining” in the context of this claim encompasses in this limitation merely includes a user is able to mentally make judgement on identifying and making decision in the mind by observing and evaluating the corresponding action performed on the table and receiving a indication by evaluating the table when data is modified within the table. If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (Concepts performed in the human mind including observation, evaluation, judgement, and opinion). Accordingly, the claim recites an abstract idea. 

	Step 2A, Part 2: This judicial exception is not integrated into a practical application. In particular, claim 7 recite the additional elements of, “obtaining, by a computing system having one or more processors, raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data, the environment having at least one database, the at least one database having one or more database tables including at least a delta data table and a delta notification table" ,“attempting, by the computing system, to write an entry to the delta data table, wherein entries to the delta data table specify at least records indicating changes to objects in at least one database of the environment”, and “attempting, by the computing system, to write a corresponding entry to the delta notification table in response to a successful write attempt to the delta data table, wherein the delta notification table entry comprises information about delta data table entries for a specified period" are data gathering activities, and these activities relate to obtaining information and reporting information according to the data gathering, which is considered to be insignificant extra solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent (See MPEP 2106.05(g)). The additional elements recited in claim are, “computing system” and “processors”. The “computing system” and “processors” are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.

STEP 2B: The claim do not include additional elements that sufficient to amount to significantly more than judicial exception. The insignificant extra-solution activities identified above, which include merely data gathering (“obtaining” and “attempting...to write”) step is well recognized by the courts a well-understood, routine, and conventional activities when they are claimed are consider insignificant extra solution activity similar to court case laws cited in MPEP (See MPEP 2106.05(d))(II)(i) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 (USPQ2d at 1362 ( utilizing an intermediary computer to forward Information); iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; x. Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)).
Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receiving and detecting is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional element including, “obtaining, by a computing system having one or more processors, raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data, the environment having at least one database, the at least one database having one or more database tables including at least a delta data table and a delta notification table" ,“attempting, by the computing system, to write an entry to the delta data table, wherein entries to the delta data table specify at least records indicating changes to objects in at least one database of the environment”, and “attempting, by the computing system, to write a corresponding entry to the delta notification table in response to a successful write attempt to the delta data table, wherein the delta notification table entry comprises information about delta data table entries for a specified period" is recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea one particular environment, does not add significantly more (See MPEP 2106.05(b)). The claim is not patent eligible.

Claim 14 is dependent on claim 13 and includes all the limitations of claim 13. Therefore, claim 14 recites the same abstract of claim 13. The claim recites the additional limitation of “retrying the write to the data table a pre-selected number of times or until the write is successful; and generating an indication of failure in response to the pre-selected number of unsuccessful write attempts” which is mere selecting items and further evaluating the data in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 15 is dependent on claim 13 and includes all the limitations of claim 13. Therefore, claim 15 recites the same abstract of claim 13. The claim recites the additional limitation of “rolling back the data table in response to successful writing of the data table entry and failure of the writing of the notification table entry” which merely determine data based on selecting data and performing further action and further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 16 is dependent on claim 13 and includes all the limitations of claim 13. Therefore, claim 16 recites the same abstract of claim 13. The claim recites the additional limitation of “data to be consumed is received from multiple data sources having disparate native data formats” which merely determine data based on selecting data to be stored from different data formats and further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Claim 17 is dependent on claim 13 and includes all the limitations of claim 13. Therefore, claim 17 recites the same abstract of claim 13. The claim recites the additional limitation of “further configurable to cause: comprising storing the data in the data table entries in the native data format corresponding to an originating data source” which merely receive data based on selection to be stored based on the originating source in which further elaborates on the abstract idea and therefore, does not amount to significantly more. 

Accordingly, claims 1-17 are rejected under 35 U.S.C 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2018/0096001 issued to Christopher Soza (hereinafter as "Soza") in view of U.S Patent Application Publication 2020/0142987 issued to Grabs et al. (hereinafter as “Grabs”).

	Regarding claim 1, Soza teaches a method for ingesting data through an atomic transaction (Soza: [0236]; As described previously, each table may be partitioned across multiple files in the HDFS. Thus, in this initial step of the mapping phase, the files that make up the source tables may be processed in parallel (in this implementation using Java Map-Reduce and/or Spark)), the method comprising: obtaining, by a computing system having one or more processors (Soza: [0451]; one or more processors 2602 together with volatile/random access memory 2606 for storing temporary data and software code being executed), raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data (Soza: [0057]; Furthermore, the system may import tables and data from a single data source 102-1 or from multiple data sources into the same data lake 108. [0063]; When importing data from many different data sources, knowledge of the contents of the data tables and their interrelationships may be lost. [0076]; FIG. 2A illustrates the Data Tap import process in relation to a particular table being imported from a given source database. The depicted process is repeated for each table to be imported. [0080]; A re-sequencer and data cleansing process 210 (e.g. implemented using Hive commands or scripts) pre-processes the data and stores the pre-processed data in a staging area 212. Re-sequencing involves changing the column order of a row to ensure that the columns which are keys are the first ones in each row when stored in Hadoop which can improve access efficiency. Cleansing involves other processing to place data into the appropriate format for Hadoop, e.g. by removing spurious data, reformatting data etc),

the environment having at least one database, the at least one database having one or more database tables (Soza: [0064]; Furthermore, even where multiple tables are imported from the same data source, relationships between tables) including at least a delta data table and a delta notification table (Soza: [0194]; Here, a number of tables Table A (802) to Table N (804) are processed by the Delta Calculator 216. In each case, a primary key column (or column combination) is used as the basis for identifying the differences between an old snapshot 806 (previously imported from the data source) and a new snapshot 808 (currently imported from the data source). In this example, column “coil” may, for example, serve as the primary key. The delta calculator identifies the difference between the old snapshot (with old column values) and the new snapshot (with new column values). [0202]; In this approach, delta load is performed on a periodic basis, e.g. daily, from each of the imported data sources, and the OPEN and CLOSED databases are updated accordingly. This periodic update is coordinated by the History Capture process.
[0204]; As part of this process every table row is time-stamped with five additional columns of management information, namely:
jrn_date—time-stamp from the source system database (for Oracle Data Integrator feeds this is from the source system journal database, for DataTap feeds this is when the Sqoop import script is run to copy the source system database)
tech_end_date—time-stamp when this row is valid until, i.e. when History Capture has updated (overwritten), deleted, or discarded this old record. In the OPEN database all rows are set to a high-date of 31/12/9999.
tech_closure_flag—reason this old record has been removed: UPDATE, DELETE, DISCARD); 

attempting, by the computing system (Soza: [0023]; the invention also provides a system or apparatus having means, preferably in the form of a processor with associated memory, for performing any method as set out herein), to write an entry to the delta data table (Soza: [0077]; The metadata generator and schema evolution process 202 retrieves and stores metadata for the table being imported and deals with changes to the metadata. [0141]; The Alert function 314 provides the facility to generate alerts relating to the processing performed by the Metadata Generator/Schema Evolution process 202. In one embodiment, the Alert function 314 generates the following outputs:
success_tables—this is comma separated list of tables which have successfully completed the process of metadata generation and schema evolution
fail_tables—this is comma separated list of tables which have failed in metadata generation or schema evolution), wherein 

entries to the delta data table specify at least records indicating changes to objects in at least one database of the environment (Soza: [0194]; Here, a number of tables Table A (802) to Table N (804) are processed by the Delta Calculator 216. In each case, a primary key column (or column combination) is used as the basis for identifying the differences between an old snapshot 806 (previously imported from the data source) and a new snapshot 808 (currently imported from the data source). In this example, column “coil” may, for example, serve as the primary key. The delta calculator identifies the difference between the old snapshot (with old column values) and the new snapshot (with new column values). [0198]; Thus, entries are added to Table A Delta 810 for each identified difference, with a flag indicating the update type (UPDATE/DELETE/INSERT) and the new column values (for UPDATE and INSERT entries) or the old column values (for DELETE entries). Similar deltas are generated for the remaining tables (e.g. delta 812 for Table N)); 

attempting, by the computing system (Soza: [0023]; the invention also provides a system or apparatus having means, preferably in the form of a processor with associated memory, for performing any method as set out herein), to write a corresponding entry to the delta notification table in response to a successful write attempt to the delta data table (Soza: [0077]; The metadata generator and schema evolution process 202 retrieves and stores metadata for the table being imported and deals with changes to the metadata. [0141]; The Alert function 314 provides the facility to generate alerts relating to the processing performed by the Metadata Generator/Schema Evolution process 202. In one embodiment, the Alert function 314 generates the following outputs:
success_tables—this is comma separated list of tables which have successfully completed the process of metadata generation and schema evolution
fail_tables—this is comma separated list of tables which have failed in metadata generation or schema evolution), wherein 

the delta notification table entry comprises information about delta data table entries for a specified period (Soza: [0091]; The Metadata Generation and Schema Evolution process 202 performs the following functions:
Creating tables in the Hadoop environment at runtime according to the metadata
Identifying changes to metadata for the tables, at runtime, which would affect the Hadoop environment
Applying schema changes for the tables to the Hadoop environment, at runtime.
[0210]-[0211]; the OPEN and CLOSED tables, each with the five time-stamp related columns updated to reflect validity periods of the rows. The “tech_start_date” and “tech_end_date” columns effectively describe the dates and times between which a particular row is current); 

	Soza does not explicitly teach responsive to determining that attempting to write a corresponding entry to the delta notification table is successful, transmitting, by the computing system, a notification to a computing device,  the notification indicating data stored in the at least one database , the at least one data consumer being a consumer of data in the at least one database.

	However, Grabs teaches responsive to determining that attempting to write a corresponding entry to the delta notification table is successful (Grabs: [0080]; The metadata component 704 may create, in response to a change in the table data, a new metadata file in the immutable storage without modifying previous metadata files. The new metadata file may include metadata indicating the change in the table data. In one embodiment, the metadata in the new metadata file indicates an addition or a deletion of a table data file comprising the table data. [0082]; the modification data component 708 secures a timestamp to a transaction that occurred on the table and further secures a timestamp to each change or modification that occurs on one or more rows of the table {Examiner correlates the attempt to write the entry to the table is successful as fully securing a timestamp to the transaction and then further securing a timestamp for each modification change for updating as being successful}), 

transmitting, by the computing system, a notification to a computing device,  the notification indicating data stored in the at least one database , the at least one data consumer being a consumer of data in the at least one database (Grabs: [0077]; Furthermore, the components 702-718 may comprise hardware, computer readable instructions, or a combination of both to perform the functionality and provide the structures discussed herein. [0087]; The reporting component 718 generates a report based on data determined by the querying component 714.
The report may further include, for example, an indication of when each of the transactions and/or intermediate modifications to the table occurred, an indication of what transactions caused each intermediate modification on the table, an indication of what rows of the table were modified by what transaction, an indication of what user account initiated a transaction that caused a modification on the table {Examiner correlates the report as the notification and the data consumer as the user account in which is the consumer of the data in the database table}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Soza (teaches receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data and indicating changes to objects in the environment and changes to a delta notification table in response to a successful write attempt and to notifying at least one data consumer that the delta data table has been modified) with the teachings of Grabs (teaches to determining that attempting to write a corresponding entry to the delta notification table is successful, transmitting, by the computing system, a notification to a computing device, the notification indicating  that data stored in the at least one database has been modified, the at least one data consumer being a consumer of data in the at least one database). One of ordinary skill in the art would have been motivated to make such a combination of providing better results of an easy process to provide security improvement to keep track history of the changes (See Grabs: [0074]). In addition, the references (Soza and Grabs) teach features that are directed to analogous art and they are directed to the same field of endeavor as Soza and Grabs are directed to receiving data and applying the changes accordingly.

	Regarding claim 4, the modification of Soza and Grabs teaches claimed invention substantially as claimed, and Soza further teaches data to be consumed is received from multiple data sources having disparate native data formats (Soza: [0296]; The described algorithm relies on comparison of data values between columns of tables which may have originated from different data sources (and hence have used different data formats or representations for similar data)…the Data Tap tool 106 standardises data formats during import into the data lake).  

	Regarding claim 5, the modification of Soza and Grabs teaches claimed invention substantially as claimed, and Soza further teaches storing the data in the delta data table entries in the native data format corresponding to an originating data source (Soza: [0198]-[0199];  Thus, entries are added to Table A Delta 810 for each identified difference, with a flag indicating the update type (UPDATE/DELETE/INSERT) and the new column values (for UPDATE and INSERT entries) or the old column values (for DELETE entries). Similar deltas are generated for the remaining tables (e.g. delta 812 for Table N). [0222]; In step 912, a map table is generated in which all the data values from the input tables are mapped to their source column locations. The generated map table thus includes a set of entries where each entry specifies a particular value appearing in one of the source tables together with information identifying the source table and column from which that value was read).  

	Regarding claim 6, the modification of Soza and Grabs teaches claimed invention substantially as claimed, and Soza further teaches managing multiple delta data tables and multiple corresponding delta notification tables to receive data from multiple disparate data sources concurrently (Soza: [0057]; Furthermore, the system may import tables and data from a single data source 102-1 or from multiple data sources into the same data lake 108. [0221]-[0222]; A data mapper module 910 (which comprise multiple mappers executing in parallel) reads the table data for all identified tables. In step 912, a map table is generated in which all the data values from the input tables are mapped to their source column locations. The generated map table thus includes a set of entries where each entry specifies a particular value appearing in one of the source tables together with information identifying the source table and column from which that value was read).  

	Regarding claim 7, Soza teaches a non-transitory computer-readable medium having stored thereon instructions that (Soza: [0023]; performing any method as set out herein, and a tangible/non-transitory computer-readable medium comprising software code adapted, when executed on a data processing apparatus, to perform any method as set out herein), when executed by one or more processors, are configurable to cause the one or more processors to (Soza: [0451]; FIG. 26 illustrates an example of a hardware/software architecture of a server node 2600 which may be used to implement methods and techniques described herein. The server includes one or more processors 2602 together with volatile/random access memory 2606 for storing temporary data and software code being executed): obtain raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data (Soza: [0057]; Furthermore, the system may import tables and data from a single data source 102-1 or from multiple data sources into the same data lake 108. [0063]; When importing data from many different data sources, knowledge of the contents of the data tables and their interrelationships may be lost. [0076]; FIG. 2A illustrates the Data Tap import process in relation to a particular table being imported from a given source database. The depicted process is repeated for each table to be imported. [0080]; A re-sequencer and data cleansing process 210 (e.g. implemented using Hive commands or scripts) pre-processes the data and stores the pre-processed data in a staging area 212. Re-sequencing involves changing the column order of a row to ensure that the columns which are keys are the first ones in each row when stored in Hadoop which can improve access efficiency. Cleansing involves other processing to place data into the appropriate format for Hadoop, e.g. by removing spurious data, reformatting data etc),

the environment having at least one database, the at least one database having one or more database tables (Soza: [0064]; Furthermore, even where multiple tables are imported from the same data source, relationships between tables) including at least a delta data table and a delta notification table (Soza: [0194]; Here, a number of tables Table A (802) to Table N (804) are processed by the Delta Calculator 216. In each case, a primary key column (or column combination) is used as the basis for identifying the differences between an old snapshot 806 (previously imported from the data source) and a new snapshot 808 (currently imported from the data source). In this example, column “coil” may, for example, serve as the primary key. The delta calculator identifies the difference between the old snapshot (with old column values) and the new snapshot (with new column values). [0202]; In this approach, delta load is performed on a periodic basis, e.g. daily, from each of the imported data sources, and the OPEN and CLOSED databases are updated accordingly. This periodic update is coordinated by the History Capture process.
[0204]; As part of this process every table row is time-stamped with five additional columns of management information, namely:
jrn_date—time-stamp from the source system database (for Oracle Data Integrator feeds this is from the source system journal database, for DataTap feeds this is when the Sqoop import script is run to copy the source system database)
tech_end_date—time-stamp when this row is valid until, i.e. when History Capture has updated (overwritten), deleted, or discarded this old record. In the OPEN database all rows are set to a high-date of 31/12/9999.
tech_closure_flag—reason this old record has been removed: UPDATE, DELETE, DISCARD); 

attempt to write an entry to the delta data table (Soza: [0077]; The metadata generator and schema evolution process 202 retrieves and stores metadata for the table being imported and deals with changes to the metadata. [0141]; The Alert function 314 provides the facility to generate alerts relating to the processing performed by the Metadata Generator/Schema Evolution process 202. In one embodiment, the Alert function 314 generates the following outputs:
success_tables—this is comma separated list of tables which have successfully completed the process of metadata generation and schema evolution
fail_tables—this is comma separated list of tables which have failed in metadata generation or schema evolution), wherein 

entries to the delta data table specify at least records indicating changes to objects in at least one database of the environment (Soza: [0194]; Here, a number of tables Table A (802) to Table N (804) are processed by the Delta Calculator 216. In each case, a primary key column (or column combination) is used as the basis for identifying the differences between an old snapshot 806 (previously imported from the data source) and a new snapshot 808 (currently imported from the data source). In this example, column “coil” may, for example, serve as the primary key. The delta calculator identifies the difference between the old snapshot (with old column values) and the new snapshot (with new column values). [0198]; Thus, entries are added to Table A Delta 810 for each identified difference, with a flag indicating the update type (UPDATE/DELETE/INSERT) and the new column values (for UPDATE and INSERT entries) or the old column values (for DELETE entries). Similar deltas are generated for the remaining tables (e.g. delta 812 for Table N)); 

attempt to write a corresponding entry to the delta notification table in response to asuccessful write attempt to the delta data table (Soza: [0077]; The metadata generator and schema evolution process 202 retrieves and stores metadata for the table being imported and deals with changes to the metadata. [0141]; The Alert function 314 provides the facility to generate alerts relating to the processing performed by the Metadata Generator/Schema Evolution process 202. In one embodiment, the Alert function 314 generates the following outputs:
success_tables—this is comma separated list of tables which have successfully completed the process of metadata generation and schema evolution
fail_tables—this is comma separated list of tables which have failed in metadata generation or schema evolution), wherein

 the delta notification table entry comprises information about delta data table entries for a specified period (Soza: [0091]; The Metadata Generation and Schema Evolution process 202 performs the following functions:
Collection of metadata at runtime for any materialized RDBMS tables in the source database
Creating tables in the Hadoop environment at runtime according to the metadata
Identifying changes to metadata for the tables, at runtime, which would affect the Hadoop environment
Applying schema changes for the tables to the Hadoop environment, at runtime
[0210]-[0211]; the OPEN and CLOSED tables, each with the five time-stamp related columns updated to reflect validity periods of the rows. The “tech_start_date” and “tech_end_date” columns effectively describe the dates and times between which a particular row is current. These dates are used to ensure the current version received from the source system is stored in the OPEN database holding the current view of the data. When any updates/overwrites or deletes are detected as part of the history capture process, old rows are removed from the OPEN database and added to the CLOSED database with the appropriate time stamp); 

	Soza does not explicitly teach responsive to determining that attempting to write a corresponding entry to the delta notification table is successful, transmit a notification to a computing device, the notification indicating data stored in the at least one database , the at least one data consumer being a consumer of data in the at least one database.

	However, Grabs teaches responsive to determining that attempting to write a corresponding entry to the delta notification table is successful (Grabs: [0080]; The metadata component 704 may create, in response to a change in the table data, a new metadata file in the immutable storage without modifying previous metadata files. The new metadata file may include metadata indicating the change in the table data. In one embodiment, the metadata in the new metadata file indicates an addition or a deletion of a table data file comprising the table data. [0082]; the modification data component 708 secures a timestamp to a transaction that occurred on the table and further secures a timestamp to each change or modification that occurs on one or more rows of the table {Examiner correlates the attempt to write the entry to the table is successful as fully securing a timestamp to the transaction and then further securing a timestamp for each modification change}), 

transmit a notification to a computing device, the notification indicating data stored in the at least one database , the at least one data consumer being a consumer of data in the at least one database (Grabs: [0077]; Furthermore, the components 702-718 may comprise hardware, computer readable instructions, or a combination of both to perform the functionality and provide the structures discussed herein. [0087]; The reporting component 718 generates a report based on data determined by the querying component 714.The report may further include, for example, an indication of when each of the transactions and/or intermediate modifications to the table occurred, an indication of what transactions caused each intermediate modification on the table, an indication of what rows of the table were modified by what transaction, an indication of what user account initiated a transaction that caused a modification on the table {Examiner correlates the report as the notification and the data consumer as the user account in which is the consumer of the data in the database table}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Soza (teaches receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data and indicating changes to objects in the environment and changes to a delta notification table in response to a successful write attempt and to notifying at least one data consumer that the delta data table has been modified) with the teachings of Grabs (teaches to determining that attempting to write a corresponding entry to the delta notification table is successful, transmitting, by the computing system, a notification to a computing device, the notification indicating  that data stored in the at least one database has been modified, the at least one data consumer being a consumer of data in the at least one database). One of ordinary skill in the art would have been motivated to make such a combination of providing better results of an easy process to provide security improvement to keep track history of the changes (See Grabs: [0074]). In addition, the references (Soza and Grabs) teach features that are directed to analogous art and they are directed to the same field of endeavor as Soza and Grabs are directed to receiving data and applying the changes accordingly.

	Regarding claim 10, the modification of Soza and Grabs teaches claimed invention substantially as claimed, and Soza further teaches data to be consumed is received from multiple data sources having disparate native data formats (Soza: [0296]; The described algorithm relies on comparison of data values between columns of tables which may have originated from different data sources (and hence have used different data formats or representations for similar data)…the Data Tap tool 106 standardises data formats during import into the data lake. This may involve converting all data to a single data type (typically String), preferably using consistent representations for source data types (e.g. a consistent string representation of Time/Date values) regardless of source representation. This approach can improve the ability of the Table Analyser to correctly identify matching data).  

	Regarding claim 11, the modification of Soza and Grabs teaches claimed invention substantially as claimed, and Soza further teaches further comprising instructions that, when executed by the one or more processors, are configurable to cause the oneor more processors to store the data in the delta data table entries in the native data format corresponding to an originating data source (Soza: [0198]-[0199];  Thus, entries are added to Table A Delta 810 for each identified difference, with a flag indicating the update type (UPDATE/DELETE/INSERT) and the new column values (for UPDATE and INSERT entries) or the old column values (for DELETE entries). Similar deltas are generated for the remaining tables (e.g. delta 812 for Table N). The generated table deltas including flags and column values are then used to update the corresponding Hive tables (e.g. via the previously generated Hive delta import scripts). [0222]; In step 912, a map table is generated in which all the data values from the input tables are mapped to their source column locations. The generated map table thus includes a set of entries where each entry specifies a particular value appearing in one of the source tables together with information identifying the source table and column from which that value was read).  

	Regarding claim 12, the modification of Soza and Grabs teaches claimed invention substantially as claimed, and Soza further teaches further comprising instructions that, when executed by the one or more processors, are configurable to cause the oneor more processors to manage multiple delta data tables and multiple corresponding delta notification tables to receive data from multiple disparate data sources concurrently (Soza: [0057]; Furthermore, the system may import tables and data from a single data source 102-1 or from multiple data sources into the same data lake 108. [0221]-[0222]; A data mapper module 910 (which comprise multiple mappers executing in parallel) reads the table data for all identified tables. In step 912, a map table is generated in which all the data values from the input tables are mapped to their source column locations. The generated map table thus includes a set of entries where each entry specifies a particular value appearing in one of the source tables together with information identifying the source table and column from which that value was read).  

	Regarding claim 13, Soza teaches a system comprising: a memory system (Soza: [0023]; More generally, the invention also provides a system or apparatus having means, preferably in the form of a processor with associated memory); one or more hardware processors coupled with the memory system, the one or more hardware processors configurable to cause: obtain raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data (Soza: [0057]; Furthermore, the system may import tables and data from a single data source 102-1 or from multiple data sources into the same data lake 108. [0063]; When importing data from many different data sources, knowledge of the contents of the data tables and their interrelationships may be lost. [0076]; FIG. 2A illustrates the Data Tap import process in relation to a particular table being imported from a given source database. The depicted process is repeated for each table to be imported. [0080]; A re-sequencer and data cleansing process 210 (e.g. implemented using Hive commands or scripts) pre-processes the data and stores the pre-processed data in a staging area 212. Re-sequencing involves changing the column order of a row to ensure that the columns which are keys are the first ones in each row when stored in Hadoop which can improve access efficiency. Cleansing involves other processing to place data into the appropriate format for Hadoop, e.g. by removing spurious data, reformatting data etc),

the environment having at least one database, the at least one database having one or more database tables including at least a delta data table and a delta notification table (Soza: [0194]; Here, a number of tables Table A (802) to Table N (804) are processed by the Delta Calculator 216. In each case, a primary key column (or column combination) is used as the basis for identifying the differences between an old snapshot 806 (previously imported from the data source) and a new snapshot 808 (currently imported from the data source). In this example, column “coil” may, for example, serve as the primary key. The delta calculator identifies the difference between the old snapshot (with old column values) and the new snapshot (with new column values). [0202]; In this approach, delta load is performed on a periodic basis, e.g. daily, from each of the imported data sources, and the OPEN and CLOSED databases are updated accordingly. This periodic update is coordinated by the History Capture process.
[0204]; As part of this process every table row is time-stamped with five additional columns of management information, namely:
jrn_date—time-stamp from the source system database (for Oracle Data Integrator feeds this is from the source system journal database, for DataTap feeds this is when the Sqoop import script is run to copy the source system database)
jrn_flag—indicator whether the record is an: INSERT, UPDATE, or DELETE
tech_start_date—time-stamp when this row is valid from, i.e. when History Capture has inserted or updated this new record.
tech_end_date—time-stamp when this row is valid until, i.e. when History Capture has updated (overwritten), deleted, or discarded this old record. In the OPEN database all rows are set to a high-date of 31/12/9999.
tech_closure_flag—reason this old record has been removed: UPDATE, DELETE, DISCARD), 
to attempt to write an entry to the delta data table (Soza: [0077]; The metadata generator and schema evolution process 202 retrieves and stores metadata for the table being imported and deals with changes to the metadata. [0141]; The Alert function 314 provides the facility to generate alerts relating to the processing performed by the Metadata Generator/Schema Evolution process 202. In one embodiment, the Alert function 314 generates the following outputs:
success_tables—this is comma separated list of tables which have successfully completed the process of metadata generation and schema evolution
fail_tables—this is comma separated list of tables which have failed in metadata generation or schema evolution), wherein

 entries to the delta data table specify at least records indicating changes to objects in at least one database of the environment (Soza: [0194]; Here, a number of tables Table A (802) to Table N (804) are processed by the Delta Calculator 216. In each case, a primary key column (or column combination) is used as the basis for identifying the differences between an old snapshot 806 (previously imported from the data source) and a new snapshot 808 (currently imported from the data source). In this example, column “coil” may, for example, serve as the primary key. The delta calculator identifies the difference between the old snapshot (with old column values) and the new snapshot (with new column values). [0198]; Thus, entries are added to Table A Delta 810 for each identified difference, with a flag indicating the update type (UPDATE/DELETE/INSERT) and the new column values (for UPDATE and INSERT entries) or the old column values (for DELETE entries). Similar deltas are generated for the remaining tables (e.g. delta 812 for Table N)), 

The metadata generator and schema evolution process 202 retrieves and stores metadata for the table being imported and deals with changes to the metadata. [0141]; The Alert function 314 provides the facility to generate alerts relating to the processing performed by the Metadata Generator/Schema Evolution process 202. In one embodiment, the Alert function 314 generates the following outputs:
success_tables—this is comma separated list of tables which have successfully completed the process of metadata generation and schema evolution
fail_tables—this is comma separated list of tables which have failed in metadata generation or schema evolution), wherein 

the delta notification table entry comprises information about delta data table entries for a specified period[[, to]] (Soza: [0091]; The Metadata Generation and Schema Evolution process 202 performs the following functions:
Collection of metadata at runtime for any materialized RDBMS tables in the source database
Creating tables in the Hadoop environment at runtime according to the metadata
Identifying changes to metadata for the tables, at runtime, which would affect the Hadoop environment
Applying schema changes for the tables to the Hadoop environment, at runtime
 [0210]-[0211]; the OPEN and CLOSED tables, each with the five time-stamp related columns updated to reflect validity periods of the rows. The “tech_start_date” and “tech_end_date” columns effectively describe the dates and times between which a particular row is current. These dates are used to ensure the current version received from the source system is stored in the OPEN database holding the current view of the data. When any updates/overwrites or deletes are detected as part of the history capture process, old rows are removed from the OPEN database and added to the CLOSED database with the appropriate time stamp).

	Soza does not explicitly teach responsive to determining that attempting to write a corresponding entry to the delta notification table is successful, transmit a notification to a computing device, the notification indicating data stored in the at least one database , the at least one data consumer being a consumer of data in the at least one database.

	However, Grabs teaches responsive to determining that attempting to write a corresponding entry to the delta notification table is successful (Grabs: [0074]; The change tracking manager 628 further manages the generation of a delta report indicating a total change that has occurred on a database table between a first timestamp and a second timestamp. [0080]; The metadata component 704 may create, in response to a change in the table data, a new metadata file in the immutable storage without modifying previous metadata files. The new metadata file may include metadata indicating the change in the table data. In one embodiment, the metadata in the new metadata file indicates an addition or a deletion of a table data file comprising the table data. [0082]; the modification data component 708 secures a timestamp to a transaction that occurred on the table and further secures a timestamp to each change or modification that occurs on one or more rows of the table),

 transmit a notification to a computing device, the notification indicating data stored in the at least one database , the at least one data consumer being a consumer of data in the at least one database (Grabs: [0077]; Furthermore, the components 702-718 may comprise hardware, computer readable instructions, or a combination of both to perform the functionality and provide the structures [0087]; The reporting component 718 generates a report based on data determined by the querying component 714. The report may further include, for example, an indication of when each of the transactions and/or intermediate modifications to the table occurred...an indication of what rows of the table were modified by what transaction, an indication of what user account initiated a transaction that caused a modification on the table).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Soza (teaches receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data and indicating changes to objects in the environment and changes to a delta notification table in response to a successful write attempt and to notifying at least one data consumer that the delta data table has been modified) with the teachings of Grabs (teaches to determining that attempting to write a corresponding entry to the delta notification table is successful, transmitting, by the computing system, a notification to a computing device, the notification indicating  that data stored in the at least one database has been modified, the at least one data consumer being a consumer of data in the at least one database). One of ordinary skill in the art would have been motivated to make such a combination of providing better results of an easy process to provide security improvement to keep track history of the changes (See Grabs: [0074]). In addition, the references (Soza and Grabs) teach features that are directed to analogous art and they are directed to the same field of endeavor as Soza and Grabs are directed to receiving data and applying the changes accordingly.

	Regarding claim 16, the modification of Soza and Grabs teaches claimed invention substantially as claimed, and Soza further teaches data to be consumed is received from multiple data sources having disparate native data formats (Soza: [0296]; The described algorithm relies on comparison of data values between columns of tables which may have originated from different data sources (and hence have used different data formats or representations for similar data)…the Data Tap tool 106 standardises data formats during import into the data lake. This may involve converting all data to a single data type (typically String), preferably using consistent representations for source data types (e.g. a consistent string representation of Time/Date values) regardless of source representation. This approach can improve the ability of the Table Analyser to correctly identify matching data).  

	Regarding claim 17, the modification of Soza and Grabs teaches claimed invention substantially as claimed, and Soza further teaches storing the data in the data table entries in the native data format corresponding to an originating data source (Soza: [0198]-[0199];  Thus, entries are added to Table A Delta 810 for each identified difference, with a flag indicating the update type (UPDATE/DELETE/INSERT) and the new column values (for UPDATE and INSERT entries) or the old column values (for DELETE entries). Similar deltas are generated for the remaining tables (e.g. delta 812 for Table N). The generated table deltas including flags and column values are then used to update the corresponding Hive tables (e.g. via the previously generated Hive delta import scripts). [0222]; In step 912, a map table is generated in which all the data values from the input tables are mapped to their source column locations. The generated map table thus includes a set of entries where each entry specifies a particular value appearing in one of the source tables together with information identifying the source table and column from which that value was read).

Claims 2-3, 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2018/0096001 issued to Christopher Soza (hereinafter as "Soza") in view of U.S Patent Application Publication 2020/00142987 issued to Grabs et al. (hereinafter as “Grabs”) in further view of U.S Patent 6,324,693 issued to Brodersen et al. (hereinafter as “Brodersen”). 

Regarding claim 2, the modification of Soza and Grabs teaches claimed invention substantially as claimed, however the modification of Soza and Grabs does not explicitly teach retrying the write to the delta data table a pre-selected number of times or until the write is successful; and generating an indication of failure in response to the pre-selected number of unsuccessful write attempts.

	Brodersen teaches retrying the write to the delta data table a pre-selected number of times or until the write is successful (Brodersen: Col 9, lines 62-67 and Col 10, lines 1-7; In step 147, merge processor 7 selects a transaction from received log 19. In step 149, merge processor 149 attempts to update database 3 according to the transaction selected in step 147. In step 151, merge processor 7 determines whether the database update of step 149 failed due to a collision. If so, merge processor proceeds to step 153, which generates a corrective transaction. Following the generation of the corrective transaction, the merge processor returns to step 149 and again attempts to update database 3. If no collision was detected in step 151, execution proceeds to step 157. In step 157, merge processing checks to see if it is executing on central computer 1); and

 	generating an indication of failure in response to the pre-selected number of unsuccessful write attempts (Brodersen: Col 9, lines 62-67 and Col 10, lines 1-7; In step 147, merge processor 7 selects a transaction from received log 19. In step 149, merge processor 149 attempts to update database 3 according to the transaction selected in step 147. In step 151, merge processor 7 determines whether the database update of step 149 failed due to a collision. If so, merge processor proceeds to step 153, which generates a corrective transaction. Following the generation of the corrective transaction, the merge processor returns to step 149 and again attempts to update database 3. If no collision was detected in step 151, execution proceeds to step 157. In step 157, merge processing checks to see if it is executing on central computer 1).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Soza (teaches receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data and indicating changes to objects in the environment and changes to a delta notification table in response to a successful write attempt and to notifying at least one data consumer that the delta data table has been modified) with the teachings of Grabs (teaches to determining that attempting to write a corresponding entry to the delta notification table is successful, transmitting, by the computing system, a notification to a computing device, the notification indicating  that data stored in the at least one database has been modified, the at least one data consumer being a consumer of data in the at least one database) with the further teachings of Brodersen (teaches retrying the write to the delta data table a pre-selected number of times or until the write is successful; and generating an indication of failure in response to the pre-selected number of unsuccessful write attempts). One of ordinary skill in the art would have been motivated to make such a combination of providing better results of an easy process to provide notification of a feedback (See Brodersen: Col 14, lines 12-17). In addition, the references (Soza, Grabs, and Brodersen) teach features that are directed to analogous art and they are directed to the same field of endeavor as Soza, Grabs, and Brodersen are directed to receiving data and applying the changes accordingly.

	Regarding claim 3, the modification of Soza and Grabs teaches claimed invention substantially as claimed, however the modification of Soza and Grabs does not explicitly teach further comprising- rolling back the delta data table in response to successful writing of the delta data table entry and failure of the writing of the delta notification table entry.

	Brodersen teaches further comprising- rolling back the delta data table in response to successful writing of the delta data table entry and failure of the writing of the delta notification table entry (Brodersen: Col 7, lines 48-57; FIG. 3 depicts steps performed by an update manager 31 such as update manager 31-a, 31-b or 31-c in updating a database, such as a node database 23-a, 23-b or 23-c, responsive to user input. Execution of update manager 31 begins in step 101. In step 103, the update manager 31 accepts from the user input 33 in the form of a command requesting that the data in database 23 be altered. The request may be in the form of a request to delete a row of a table, to add a row to a table, or to change the value of a cell at a particular column of a particular row in a table. Col 8, lines 9-15; After writing a log record in step 107, the update processor exits for this update. The foregoing description of the update processing preferably includes additional steps not material to the present invention, for example, to assure authorization of the user to make the update, to stage and commit the write to the database to allow for rollback in the event of software or hardware failure, and the like).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Soza (teaches receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data and indicating changes to objects in the environment and changes to a delta notification table in response to a successful write attempt and to notifying at least one data consumer that the delta data table has been modified) with the teachings of Grabs (teaches to determining that attempting to write a corresponding entry to the delta notification table is successful, transmitting, by the computing system, a notification to a computing device, the notification indicating  that data stored in the at least one database has been modified, the at least one data consumer being a consumer of data in the at least one database) with the further teachings of Brodersen (teaches retrying the write to the delta data table a pre-selected number of times or until the write is successful; and generating an indication of failure in response to the pre-selected number of unsuccessful write attempts). One of ordinary skill in the art would have been motivated to make such a combination of providing better results of an easy process to provide notification of a feedback (See Brodersen: Col 14, lines 12-17). In addition, the references (Soza, Grabs, and Brodersen) teach features that are directed to analogous art and they are directed to the same field of endeavor as Soza, Grabs, and Brodersen are directed to receiving data and applying the changes accordingly.

	Regarding claim 8, the modification of Soza and Grabs teaches claimed invention substantially as claimed, however the modification of Soza and Grabs does not explicitly teach further comprising instructions that, when executed by the one or more processors, are configurable to cause the oneor more processors to: retry the write to the delta data table a pre-selected number of times or until the write is successful; and generate an indication of failure in response to the pre-selected number of unsuccessful write attempts.

	Brodersen teaches further comprising instructions that, when executed by the one or more processors, are configurable to cause the oneor more processors to: retry the write to the delta data table a pre-selected number of times or until the write is successful (Brodersen: Col 9, lines 62-67 and Col 10, lines 1-7; In step 147, merge processor 7 selects a transaction from received log 19. In step 149, merge processor 149 attempts to update database 3 according to the transaction selected in step 147. In step 151, merge processor 7 determines whether the database update of step 149 failed due to a collision. If so, merge processor proceeds to step 153, which generates a corrective transaction. Following the generation of the corrective transaction, the merge processor returns to step 149 and again attempts to update database 3. If no collision was detected in step 151, execution proceeds to step 157. In step 157, merge processing checks to see if it is executing on central computer 1); and

 	generate an indication of failure in response to the pre-selected number of unsuccessful write attempts (Brodersen: Col 9, lines 62-67 and Col 10, lines 1-7; In step 147, merge processor 7 selects a transaction from received log 19. In step 149, merge processor 149 attempts to update database 3 according to the transaction selected in step 147. In step 151, merge processor 7 determines whether the database update of step 149 failed due to a collision. If so, merge processor proceeds to step 153, which generates a corrective transaction. Following the generation of the corrective transaction, the merge processor returns to step 149 and again attempts to update database 3. If no collision was detected in step 151, execution proceeds to step 157. In step 157, merge processing checks to see if it is executing on central computer 1).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Soza (teaches receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data and indicating changes to objects in the environment and changes to a delta notification table in response to a successful write attempt and to notifying at least one data consumer that the delta data table has been modified) with the teachings of Grabs (teaches to determining that attempting to write a corresponding entry to the delta notification table is successful, transmitting, by the computing system, a notification to a computing device, the notification indicating  that data stored in the at least one database has been modified, the at least one data consumer being a consumer of data in the at least one database) with the further teachings of Brodersen (teaches retrying the write to the delta data table a pre-selected number of times or until the write is successful; and generating an indication of failure in response to the pre-selected number of unsuccessful write attempts). One of ordinary skill in the art would have been motivated to make such a combination of providing better results of an easy process to provide notification of a feedback (See Brodersen: Col 14, lines 12-17). In addition, the references (Soza, Grabs, and Brodersen) teach features that are directed to analogous art and they are directed to the same field of endeavor as Soza, Grabs, and Brodersen are directed to receiving data and applying the changes accordingly.

	Regarding claim 9, the modification of Soza and Grabs teaches claimed invention substantially as claimed, however the modification of Soza and Grabs does not explicitly teach further comprising instructions that, when executed by the one or more processors, are configurable to cause the oneor more processors to roll back the delta data table in response to successful writing of the delta data table entry and failure of the writing of the delta notification table entry.
	
	Brodersen teaches further comprising instructions that, when executed by the one or more processors, are configurable to cause the one or more processors to roll back the delta data table in response to successful writing of the delta data table entry and failure of the writing of the delta notification table entry (Brodersen: Col 7, lines 48-57; FIG. 3 depicts steps performed by an update manager 31 such as update manager 31-a, 31-b or 31-c in updating a database, such as a node database 23-a, 23-b or 23-c, responsive to user input. Execution of update manager 31 begins in step 101. In step 103, the update manager 31 accepts from the user input 33 in the form of a command requesting that the data in database 23 be altered. The request may be in the form of a request to delete a row of a table, to add a row to a table, or to change the value of a cell at a particular column of a particular row in a table. Col 8, lines 9-15; After writing a log record in step 107, the update processor exits for this update. The foregoing description of the update processing preferably includes additional steps not material to the present invention, for example, to assure authorization of the user to make the update, to stage and commit the write to the database to allow for rollback in the event of software or hardware failure, and the like).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Soza (teaches receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data and indicating changes to objects in the environment and changes to a delta notification table in response to a successful write attempt and to notifying at least one data consumer that the delta data table has been modified) with the teachings of Grabs (teaches to determining that attempting to write a corresponding entry to the delta notification table is successful, transmitting, by the computing system, a notification to a computing device, the notification indicating  that data stored in the at least one database has been modified, the at least one data consumer being a consumer of data in the at least one database) with the further teachings of Brodersen (teaches retrying the write to the delta data table a pre-selected number of times or until the write is successful; and generating an indication of failure in response to the pre-selected number of unsuccessful write attempts). One of ordinary skill in the art would have been motivated to make such a combination of providing better results of an easy process to provide notification of a feedback (See Brodersen: Col 14, lines 12-17). In addition, the references (Soza, Grabs, and Brodersen) teach features that are directed to analogous art and they are directed to the same field of endeavor as Soza, Grabs, and Brodersen are directed to receiving data and applying the changes accordingly.

	Regarding claim 14, the modification of Soza and Grabs teaches claimed invention substantially as claimed, however the modification of Soza and Grabs does not explicitly teach further retrying the write to the data table a pre-selected number of times or until the write is successful; and generating an indication of failure in response to the pre-selected number of unsuccessful write attempts.

	Brodersen teaches retrying the write to the data table a pre-selected number of times or until the write is successful (Brodersen: Col 9, lines 62-67 and Col 10, lines 1-7; In step 147, merge processor 7 selects a transaction from received log 19. In step 149, merge processor 149 attempts to update database 3 according to the transaction selected in step 147. In step 151, merge processor 7 determines whether the database update of step 149 failed due to a collision. If so, merge processor proceeds to step 153, which generates a corrective transaction. Following the generation of the corrective transaction, the merge processor returns to step 149 and again attempts to update database 3. If no collision was detected in step 151, execution proceeds to step 157. In step 157, merge processing checks to see if it is executing on central computer 1); and

 	generating an indication of failure in response to the pre-selected number of unsuccessful write attempts (Brodersen: Col 9, lines 62-67 and Col 10, lines 1-7; In step 147, merge processor 7 selects a transaction from received log 19. In step 149, merge processor 149 attempts to update database 3 according to the transaction selected in step 147. In step 151, merge processor 7 determines whether the database update of step 149 failed due to a collision. If so, merge processor proceeds to step 153, which generates a corrective transaction. Following the generation of the corrective transaction, the merge processor returns to step 149 and again attempts to update database 3. If no collision was detected in step 151, execution proceeds to step 157. In step 157, merge processing checks to see if it is executing on central computer 1).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Soza (teaches receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data and indicating changes to objects in the environment and changes to a delta notification table in response to a successful write attempt and to notifying at least one data consumer that the delta data table has been modified) with the teachings of Grabs (teaches to determining that attempting to write a corresponding entry to the delta notification table is successful, transmitting, by the computing system, a notification to a computing device, the notification indicating  that data stored in the at least one database has been modified, the at least one data consumer being a consumer of data in the at least one database) with the further teachings of Brodersen (teaches retrying the write to the delta data table a pre-selected number of times or until the write is successful; and generating an indication of failure in response to the pre-selected number of unsuccessful write attempts). One of ordinary skill in the art would have been motivated to make such a combination of providing better results of an easy process to provide notification of a feedback (See Brodersen: Col 14, lines 12-17). In addition, the references (Soza, Grabs, and Brodersen) teach features that are directed to analogous art and they are directed to the same field of endeavor as Soza, Grabs, and Brodersen are directed to receiving data and applying the changes accordingly.

	Regarding claim 15, the modification of Soza and Grabs teaches claimed invention substantially as claimed, however the modification of Soza and Grabs does not explicitly teach further configurable to cause: 

	Brodersen teaches further configurable to cause: FIG. 3 depicts steps performed by an update manager 31 such as update manager 31-a, 31-b or 31-c in updating a database, such as a node database 23-a, 23-b or 23-c, responsive to user input. Execution of update manager 31 begins in step 101. In step 103, the update manager 31 accepts from the user input 33 in the form of a command requesting that the data in database 23 be altered. The request may be in the form of a request to delete a row of a table, to add a row to a table, or to change the value of a cell at a particular column of a particular row in a table. Col 8, lines 9-15; After writing a log record in step 107, the update processor exits for this update. The foregoing description of the update processing preferably includes additional steps not material to the present invention, for example, to assure authorization of the user to make the update, to stage and commit the write to the database to allow for rollback in the event of software or hardware failure, and the like).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Soza (teaches receiving raw data from multiple disparate sources to be consumed in an environment for collecting unformatted raw data and indicating changes to objects in the environment and changes to a delta notification table in response to a successful write attempt and to notifying at least one data consumer that the delta data table has been modified) with the teachings of Grabs (teaches to determining that attempting to write a corresponding entry to the delta notification table is successful, transmitting, by the computing system, a notification to a computing device, the notification indicating  that data stored in the at least one database has been modified, the at least one data consumer being a consumer of data in the at least one database) with the further teachings of Brodersen (teaches rolling back the data table in response to successful writing of the data table entry and failure of the writing of the notification table entry). One of ordinary skill in the art would have been motivated to make such a combination of providing better results of an easy process to provide notification of a feedback (See Brodersen: Col 14, lines 12-17). In addition, the references (Soza, Grabs, and Brodersen) teach features that are directed to analogous art and they are directed to the same field of endeavor as Soza, Grabs, and Brodersen are directed to receiving data and applying the changes accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent 11,194,793 issued to Srivastava (hereinafter as “Srivastava”) teaches a descriptor of a dynamically view in which includes selecting data and transmitting the notification of the results in a dynamically materialized view.
U.S Patent Application Publication 2020/0334242 issued to Muralidhar et al. (hereinafter as “Muralidhar”) teaches automated maintenance of external tables in which includes receiving, reading, and writing to the modification table and in response to output to the platform. 
U.S Patent 9,613,120 issued to Kharatishvili et al. (hereinafter as “Kharatishvili”) teaches a request to view of a database in which utilizes a master node to initialize the read only node to servicing queries to maintaining the read-only nodes for servicing queries.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10/26/2022
/ANDREW N HO/Examiner
Art Unit 2162   

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162